Citation Nr: 1117874	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-42 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Stephen Bennett, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and mother, D.S.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to March 1992.  She received the Southwest Asia Service Medal and the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In September 2010, the Veteran and a witness testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the September 2010 Board hearing that she had been treated for PTSD at North Little Rock VA since 2008.  She also testified that her most recent appointment had been a few weeks before the Board hearing, in September 2010.  (See Board hearing transcript, pages 16 and 17.)  The most recent VA mental treatment record in the claims file is from July 2008.  The Board finds that VA should attempt to obtain all pertinent VA medical records from July 2008 to present. 

Service connection can be granted if the evidence of record demonstrates the following:  1) a current diagnosis of PTSD (rendered by an examiner specified by 38 C.F.R. § 3.304(f)); 2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and 3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

The Veteran's DD-Form 214 verifies service in a location that would involve hostile military or terrorist activity, as evidenced by an award of the Southwest Asia Service Medal and Kuwait Liberation Medal.  The Veteran avers that she was in the vicinity of SCUD attacks.  The threat of SCUD missile attacks is consistent with the "places, types, and circumstances" of service in the Persian Gulf theater of operations during Operation Desert Shield/Storm.  The evidence of record includes a June 2006 VA mental health clinic consult results record.  The record reflects a diagnosis of PTSD and depression, but does not specifically note a diagnosis in accordance with the criteria of DSM IV.  The claims file also includes a July 2008 VA care management consult record which reflects a diagnosis of major depressive disorder and PTSD, but provides no supporting evidence.  Finally, the claims file includes a September 2009 VA examination report which reflects that PTSD was not found based on the Veteran's symptoms because such symptoms did not relate to the SCUD attacks.

The Veteran has also averred that she was almost shot by a National Guardsman while in the service.  Such an incident would not be fear of hostile military or terrorist activity, and would need to be verified.  Although the claims file includes a statement by E.P., the statement does not indicate that E.P. actually witnessed the alleged incident, if he had any first hand knowledge of the alleged incident, or how he had any knowledge of the incident.  The Veteran should be informed that if she has any additional evidence to support her assertion of a shooting, she should provide it. 

The Board finds that, after all additional pertinent VA treatment records have been obtained, the Veteran should be scheduled for a VA examination to determine the extent and etiology of any acquired psychiatric disability, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom she has received mental health/psychiatric treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each mental health medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records from July 2008 to present.   

2.  Request the Veteran to provide any objective evidence to support her allegation that she was the victim of a near miss shooting by a National Guardsman.

3.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include PTSD and/or depression, causally related to her military service.  The examiner should discuss the Veteran's claimed in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) and whether it is medically related to the Veteran's fear of hostile military or terrorist activity.  

The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

4.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and/or depression.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


